Citation Nr: 1208079	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to an effective date earlier than September 13, 2005 for the award of service connection for residuals of a right foot cold injury.

3.  Entitlement to an effective date earlier than September 13, 2005 for the award of service connection for residuals of a left foot cold injury.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1950 to April 1955.  Service in Korea is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of March 2006, April 2006 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

PTSD

Service connection for PTSD was initially denied by the RO in a November 2001 rating decision.  The Veteran did not appeal.

In September 2005, the Veteran filed to reopen his previously denied PTSD claim.  This request was denied in the above-referenced March and April 2006 rating decisions.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to this issue.

In May 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ) at the Board.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a June 2009 decision, the Board denied the Veteran's request to reopen his service-connection claim for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in June 2011 issued a Memorandum Decision that vacated the Board's decision and remanded the case for action consistent with its decision.  The Veteran's claims folder has been returned to the Board for further appellate review.

The Veteran has recently sent additional evidence in the form of service department morning reports directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).         See 38 C.F.R. § 20.1304  (2011).  As will be discussed in greater detail below, because these service personnel records were in existence but unattained at the time of the prior final rating decision, because they are relevant to the Veteran's PTSD claim, and because enough information was provided by the Veteran for these records to be requested prior to his last final denial, the provisions of 38 C.F.R.       § 3.156(c) are for application, and reconsideration of the Veteran's original claim for service connection claim for PTSD, received by VA on October 5, 2000, is warranted.  

Cold injury residuals

In September 2005, the Veteran filed a service-connection claim for residuals of cold injuries to the feet.  The RO denied this claim in the above-referenced March 2006 rating decision.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.  

In its June 2009 decision, the Board remanded the Veteran's clam for additional evidentiary development.  After such was achieved, the RO granted the Veteran's service-connection claim, awarding two separate 30 percent ratings for residuals of cold injuries to the right and left foot respectively.  This ratings were effective September 13, 2005.  The Veteran disagreed with this assigned effective date as to both his right and left foot disabilities, and perfected an appeal as to both issues.  

Hearing concerns

As noted above, in May 2009 the Veteran testified from the RO in a videoconference hearing with the Board regarding his service-connection claim for PTSD.  The Board notes that the VLJ who held the May 2009 hearing is no longer employed by the Board.  By an October 2011 letter, the Veteran and his attorney were notified of this fact, and were offered an opportunity to testify at a new hearing before a different VLJ.  The Veteran responded in January 2012, indicating that he did not wish to appear at a hearing, and requesting that his PTSD claim be considered on the evidence of record.  See the Veteran's January 10, 2012 hearing response sheet.  As such, a remand to afford the Veteran a new hearing is not necessary with respect to the issue of entitlement to service connection for PTSD.  

With respect to the Veteran's effective date claims however, the Board notes that the Veteran specifically requested a personal hearing before the Board regarding these issues on his November 2010 VA Form 9.  The Veteran subsequently clarified that he wished to be scheduled for a videoconference hearing at the RO before a VLJ sitting in Washington D.C.  See the Veteran's Hearing Selection Form, submitted in December 2010.  As this hearing has not yet been scheduled, a remand of these issues is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded issues

The Veteran's claims for earlier effective dates for the awards of service connection for cold injury residuals of the right and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence of record favors a finding that the Veteran's PTSD is related to his active duty military service.


CONCLUSION OF LAW

PTSD was caused by the Veteran's active duty military service.  38 U.S.C.A.         §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.156(c), 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's PTSD claim were sent to the Veteran in September 2005 and April 2009.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the his service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA or in the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) has essentially been rendered moot by the Board's reopening and granting of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced April 2009 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's service-connection claim.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.                 See 38 C.F.R. § 3.103 (2011).  

Initial matter - newly submitted department records

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).

The Board notes that during the pendency of this appeal, VA revised 38 C.F.R. § 3.156(c) which addresses the submission of additional service department records in support of a claim for compensation that was previously-denied in a final decision.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) [as codified at 38 C.F.R. § 3.156(c) (2011)].  

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1)  provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the "new and material" evidence requirements in 38 C.F.R. § 3.156(a), noted above.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2011). 

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it originally decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran has recently submitted morning reports verifying his assignment to the Hq & Hq Battalion of the 7th Infantry Division from February 1952 to November 1952.  These morning reports confirm that the Veteran's battalion served in North Korea during the Korean War during this time period, and that specific members of the battalion were lightly or severely wounded in action, suggesting that the battalion engaged in combat with the enemy.  

These records are certainly relevant to the Veteran's service-connection claim for PTSD, as they add support to the Veteran's lay assertions that he experienced in-service combat stressors during his service in Korea.  The records were also clearly in existence prior to the RO's original November 2001 denial of the Veteran's PTSD claim.  Notably, the evidence of record at the time of the November 2001 denial included the Veteran's assertion that his unit participated in the battle of Old Baldy in Korea [which took place in 1952], and that he was part of the 48th Field Artillery, 7th Division, located at the 38th Parallel.  After receiving confirmation that the Veteran's personnel records were destroyed in a fire, VA did not attempt to obtain any other service department records.

The Board believes that there was in fact sufficient information of record at the time of the RO's November 2001 decision for VA to have at the very least requested records from the Veteran's service department in an attempt to verify the Veteran's contention that his unit participated in combat during the Korean War.  Because relevant service personnel records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application, and reconsideration of the claim for service connection PTSD is warranted without the submission of "new and material" evidence.  

The Board will accordingly discuss the issue on its merits.
Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires independent verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                   § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD that is related to the fear he experienced while serving in close proximity to an ammunition truck explosion during his unit's combat operations in Korea.  Although the Veteran does not assert he specifically engaged in combat with the enemy, he has provided a number of other statements suggesting his unit engaged in combat with the enemy.  He has described the circumstances of attacks on his unit on multiple occasions during the appeal period, and has specifically noted that he experienced "intense fear, helplessness, or horror" during his Korean War service.  See the September 7, 2000 Psychological Evaluation of Dr. R.T.M.

VA has attempted to verify the Veteran's claimed stressors.  Crucially however, the Veteran's personnel file cannot be located.  See the March 7, 2006 Formal Finding on the unavailability of personnel records.   The Court has held that in cases such as this where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's PTSD claim has been undertaken with this heightened duty in mind. 

As discussed above, lay testimony alone can be used to establish the occurrence of an in-service stressor without independent verification by service records or outside military records if the Veteran's stressor involves "fear of hostile military or terrorist activity," and if a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and the Veteran's symptoms are related to the claimed stressor.               See 38 C.F.R. § 3.304(f)(3).

The Board initially notes that the Veteran's claimed stressor is in fact related to fear of hostile military activity [i.e., fear of death from combat activity during the Korean War], and is consistent with the places and circumstances of the Veteran's service.  Indeed, the Veteran's DD-214 specifically notes that the Veteran served in Korea during the Korean War, and that he received the Korea Service Medal with three bronze service stars.  Significantly, the Veteran and his attorney have recently submitted morning reports from his battalion demonstrating that the Veteran did in fact have service in North Korea at times from February 1952 to November 1952, and that during that time period, certain members of his battalion were lightly or seriously wounded in action.  See, e.g., the February 17, 1952 morning report [classifying the Veteran as an "assigned gain" to the unit as of February 1952]; a March 16, 1952 morning report [demonstrating the unit's service in North Korea]; a June 1, 1952 morning report [indicating that soldier C.L. of the Veteran's unit was "SWA" or "seriously wounded in action" and evacuated]; and a November 16, 1952 morning report [classifying the Veteran as an "assigned loss" out of the Hq & Hq Battalion, and into another, as of November 13, 1952].  Crucially, the Court has held that the fact that a veteran was stationed with a unit that sustained attacks strongly suggests that the Veteran was, in fact, exposed to these attacks.               See Pentecost v. Principi, 16 Vet. App. 124 (2002).
In addition, an October 2010 VA psychiatrist concluded upon examination of the Veteran that the Veteran's claimed stressors caused "clinically significant distress or impairment in social, occupational and other areas of functioning," and that the Veteran meets the DSM-IV criteria for a PTSD diagnosis based on these stressors.  See the September 7, 2000 Psychological Evaluation of Dr. R.T.M.

Based on this medical determinations, coupled with the fact that the Veteran's stressor is consistent with the places and circumstances of his Vietnam service and indeed related to fear of hostile military activity, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor under the provisions of 38 C.F.R. § 3.304(f)(3), and efforts to obtain independent verification are not necessary. 

As referenced above, the record contains a clear diagnosis of PTSD.  See the September 7, 2000 Psychological Evaluation of Dr. R.T.M.  Dr. R.T.M.'s psychological assessment is supported by the other medical evidence of record, to include the opinion of a November 2000 QTC fee-based psychiatric examiner, who pertinently determined after reviewing the Veteran's medical history and after interviewing the Veteran that he has PTSD that is "secondary to the Korean War experiences . . . ."  See the November 2000 QTC examiner's report, page 3.  Crucially, there is no medical evidence of record to the contrary.

Based on all of the above, and in resolving all doubt in the Veteran's favor, the Board believes that the evidence of record supports a finding that the Veteran has PTSD that is at least as likely as not caused by the fear he experienced during combat attacks on his unit during the Korean War.  All three elements of 38 C.F.R. § 3.304(f) are accordingly met, and the benefit sought on appeal is allowed.

It is the responsibility of the agency of original jurisdiction to assign an effective date for the award of service-connection in the first instance.  The Board wishes to make clear that the provisions of 38 C.F.R. § 3.156(c)(3) are applicable in this case, and that an award made based on additionally-submitted service records that were in existence at the time of a previous denial, but were not obtained, is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the regulation. 


ORDER

Service connection for PTSD is granted.


REMAND

As noted above, the Veteran has perfected an appeal of his initially assigned effective dates for the award of service connection for residuals of a right foot and left foot cold injuries respectively.  The Veteran specifically requested a personal hearing before the Board regarding these issues on his November 2010 VA Form 9.  The Veteran subsequently clarified that he wished to be scheduled for a videoconference hearing at the RO before a VLJ sitting in Washington D.C.  See the Veteran's Hearing Selection Form, submitted in December 2010.  This hearing has not yet been scheduled.  As such, a remand is required so that such may be achieved.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the Veteran for a BVA videoconference hearing at the RO in Muskogee, Oklahoma. The Veteran and his attorney should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


